Citation Nr: 0715173	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-42 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for bilateral varicose 
veins.

3.  Entitlement to service connection for a disability of the 
central nervous system.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peptic ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who had active service from 
February 1953 to February 1956.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2003 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada. 

The claim to reopen is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


FINDINGS OF FACT

1.  A neck disability was not manifested in service, but was 
initially demonstrated years after service; a preponderance 
of the evidence is against a finding that the veteran's 
current neck disability is related to his military service.

2.  The veteran is not shown to have varicose veins.

3.  The veteran is not shown to have a disability of the 
central nervous system.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a neck injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Service connection for bilateral varicose veins is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).

3.  Service connection for a disability of the central 
nervous system is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With regard to the claims decided herein, the veteran was 
advised of VA's duties to notify and assist in the 
development of the claims in March 2003 and September 2003 
letters, prior to the initial rating decision.  These letters 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and that he should submit 
any evidence in his possession pertaining to the claims (see 
page 2 of the September 2003 letter).  He has had ample 
opportunity to respond and supplement the record.  While he 
was not advised of the criteria governing effective dates of 
awards, he is not prejudiced here by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)).  This is because the Board concludes below that the 
preponderance of the evidence is against the claims of 
service connection; therefore, any questions as to the rating 
or effective date to be assigned are moot.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records (SMRs) and postservice VA 
or private treatment records.  Therefore, there is no further 
medical evidence to obtain.  The Board concludes that a VA 
examination is not necessary.  In Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that 38 C.F.R. § 3.159(c)(4)(i) 
requires that a claimant establish that he or she has 
suffered an event, injury, or disease in service in order to 
trigger VA's obligation to provide a VA medical examination 
or obtain a medical opinion.  Here, there is no medical 
evidence of findings of a neck disability until many years 
after the veteran's military service.  Furthermore, there is 
no medical evidence of a current diagnosis of bilateral 
varicose veins, or of a disability of the central nervous 
system.  A medical opinion is not necessary to decide this 
claim, as such opinion could not establish disease or injury 
in service.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical opinion 
that is based on the veteran's recitation of medical 
history).

Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain 
chronic diseases (including arthritis and organic diseases of 
the nervous system) may be presumptively service connected if 
manifested to a compensable degree in the first post-service 
year.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Residuals of a Neck Injury

The veteran's SMRs, including a February 1956 separation 
examination report, note no complaints or findings related to 
a neck injury or a neck disability.  

Private treatment records show that the veteran was seen in 
May 1982 with complaints of upper back and neck problems.  
Examination revealed discomfort on bending forward and to the 
left, and positive neck flexors.  June 1987 VA treatment 
records note that the veteran was seen with complaints of 
pain and headaches after hitting his head seven months 
earlier.  X-rays revealed old degenerated C6-7 disk with mild 
osteophyte spur formation.  Private treatment records note 
that in April 1988, the veteran reported that a 140 pound hay 
bale fell on his head.  The assessment was acute cervical 
upper thoracic myoligmental sprain syndrome.

In a May 2004 statement, the veteran indicated that he 
injured his neck during both boot camp and combat training, 
but he did not seek any treatment at that time.

The medical evidence of record shows that a neck disability 
has been diagnosed.  However, the first medical evidence of 
such disability is more than 25 years after service.  
Although the veteran alleges that he sustained a neck injury 
in service, his SMRs do not show any evidence of a neck 
disability.  The first evidence of neck complaints, as noted 
above, is in 1982.  The evidence of record does not include 
any medical opinion that the current neck disability is 
related to the veteran's service. 

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against this claim.  
Accordingly, the claim must be denied.

Bilateral Varicose Veins

The veteran's service medical records, including a February 
1956 separation examination report, note no complaints or 
findings related to varicose veins.  

In a May 2004 statement, the veteran maintained that during 
his combat training he was required to wear tight leggings 
that caused his legs to swell, cut off his circulation and 
caused his veins to rupture.  

Although the veteran alleges that he had varicose veins 
during his military service, his SMRs do not show any 
complaints or treatment related to varicose veins.  
Furthermore, there is no postservice medical evidence of 
varicose veins.  Accordingly, service connection for this 
disability is not in order.  See Brammer, supra.  Because the 
preponderance of the evidence is clearly against the 
veteran's claim, the doctrine of resolving doubt in his favor 
when the evidence is in relative equipoise does not apply.  
See 38 U.S.C.A. § 5107(b).

Disability of the Central Nervous System

The veteran's SMRs, including a February 1956 separation 
examination report, note no complaints/findings related to 
central nervous system (or psychiatric) disability.  
In a September 2003 statement, the veteran maintained that 
his central nervous system was destroyed during boot camp.  
Specifically, he complained that his instructors treated him 
brutally, punching, kicking and screaming at him.  This 
treatment caused him to become a nervous wreck on the verge 
of a nervous breakdown.  He stated that he is afraid of 
people, and has panic attacks and phobias.  In a May 2004 
statement, he alleged that his drill instructor had slammed 
his steel helmet down on his head.  He stated that his 
private physician opined that an injury such as this could 
have had an effect on his nervous system, in that it could 
have damaged the 12 main nerves of the brain that control 
major body organs.  

It is not entirely clear what disability the veteran is 
describing when he discusses a disability of the central 
nervous system; however, he makes several references to being 
nervous and having panic attacks.  Service medical records 
and postservice medical evidence are both negative for a 
disability of the central nervous system (and psychiatric 
disability).  Accordingly, service connection for such 
disability is not in order.  See Brammer, supra.  Because the 
preponderance of the evidence is clearly against the 
veteran's claim, the doctrine of resolving doubt in his favor 
when the evidence is in relative equipoise does not apply.  
See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a neck injury is denied.

Service connection for bilateral varicose veins is denied.

Service connection for a disability of the central nervous 
system is denied.


REMAND

Unfortunately, with respect to the claim to reopen, existing 
law and regulations mandate a return of this file to the RO 
for due process considerations.  Specifically, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (issued after this case was 
certified to the Board), the Court essentially stated that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen a claim and of what evidence and 
information is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Review of the claims file reveals that to date notice in this 
regard is incomplete.

Accordingly, the case is REMANDED for the following:

With respect to the new and material 
evidence issue on appeal, the RO should 
provide the veteran notice of the 
evidence of record, notification of the 
information that is necessary to 
establish service connection for peptic 
ulcer, and notice regarding the type of 
evidence and information necessary to 
reopen the claim, i.e., with some 
specificity what type of evidence would 
be considered new and material.

The RO should also provide the veteran 
notice regarding disability ratings and 
effective dates of awards in accordance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The RO should provide the veteran 
opportunity to respond, arrange for any 
further development suggested by his 
response, then review the claim to 
reopen.  If the claim remains denied, the 
RO should issue an appropriate SSOC, and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


